Title: To George Washington from John O’Connor, 5 October 1789
From: O’Connor, John
To: Washington, George


          
            Sir
            George Town Potowmack Oct. 5th 1789
          
          You should not be interrupted by this address if I thought that any Citizen of America had a heart more sincerely attached to your person than the unhappy and obscure Individual who presumes to submit to your perusal his reflections on an important question.
          Tho you are not probably a Stranger to my afflictions in this land and the weight of Calumny to which I have been compelled to submit, yet you may be unacquainted with that reverence and awe, I glory to entertain for thy Character and thy measures—These are the impressions which have given me confidence to accompany the enclosed pamphlet with a few lines.
          If moral writers of every age and clime have not been deceived in estimating the turpitude of sin by the malignity of the intention, I will under the favour of divine providence soon convince the World that some of my fellow travellers have injured Innocence—It was, and is my determined intention to publish the History of America—My Circumstances are improving and all my resources point to that Event, previous to whose accomplishment, I can enjoy no peace nor relish any satisfaction except what I may receive in contemplating the prosperity of my Country under thy auspicious Administration. I have the honor to be Sir with respect your most obliged and most Devoted Hume Sert
          
            John O’Connor
          
        